     Case 3:18-cv-01047-WHA Document 125 Filed 03/13/19 Page 1 of 13




 1                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
 2
     640 OCTAVIA, LLC,                     Case No. 3:18-cv-01047-WHA
 3
                    Plaintiff,             Hon. Judge Alsup
 4
     v.                                    JOINT PROPOSED PRE-TRIAL
 5                                         ORDER
     KARL-HEINZ PIEPER and DOES 1-45,
 6   inclusive,                            Date: March 20, 2019
                                           Courtroom: 12
 7                  Defendants.            Time: 2:00 p.m.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        Case No. 3:18-cv-01047-WHA
                                                                 Joint Pre-Trial Order
         Case 3:18-cv-01047-WHA Document 125 Filed 03/13/19 Page 2 of 13




 1         2(a)(i)- BRIEF DESCRIPTION OF THE SUBSTANCE AND CLAIMS AND DEFENSES

 2           This matter involves a residential building owned by Plaintiff, in which Defendant rents a

 3 unit. Plaintiff asserts three causes of action for (1) unlawful detainer, (2) breach of contract and (3)
 4 private nuisance arising out of Pieper's tenancy in Plaintiff's residential apartment complex. All of
     Plaintiff's claims are predicated upon factual allegations about Defendant's and his alleged sub-
 5
     tenant's and roommate's conduct, which Plaintiff alleges have caused damage and made it
 6
     impossible and dangerous for others living in and around Plaintiff's building. Defendant denies the
 7 allegations and has asserted thirty affirmative defenses: (1) failure to state a claim; (2) statute of
 8 limitations; (3) ratification; (4) failure to provide timely notice; (5) failure to mitigate; (6) unclean
 9 hands; (7) waiver, estoppel; (8) laches; (9) consent; (10) no condition precedent; (11) no breach;
10 (12) performance excused; (13) avoidable consequences; (14) legitimate, good-faith reasons; (15)
     no known harm or damage; (16) no causation; (17) lack of subject-matter jurisdiction; (18) lack of
11
     personal jurisdiction; (19) improper venue; (20) standing; (21) speculative damages; (22) bad faith;
12
     (23) acts of third-parties; (24) retaliation; (25) discrimination; (26) harassment; (27) violation of
13 eviction and rent control ordinances; (28) bad faith and ulterior reason; (29) violation of privacy;
14 and (30) defective, unenforceable and invalid termination notices.1
15           Separately, Defendant has moved to dismiss this action for lack of subject-matter jurisdiction

16 on the basis that Plaintiff cannot show that diversity jurisdiction exists. The Court has held
     Defendant’s motion to dismiss in abeyance and has provided instructions that the issue of diversity
17
     jurisdiction will be resolved by the jury at trial.
18
             //
19           //
20
21   1
             Plaintiff has filed a motion in limine (#4) asserting that numerous of these "defenses" are
22   improper in that they are not affirmative matter defeating Plaintiff's asserted claims, but rather are
     just straight denials, or attempt to raise counterclaims that were not ever filed. Such "defenses"
23   include: (1) failure to state a claim; (2) failure to provide timely notice; (3) consent; (4) no condition
     precedent; (5) no breach; (6) performance excused; (7) avoidable consequences; (8) legitimate,
24   good-faith reasons; (9) no known harm or damage; (10) no causation; (11) lack of subject-matter
     jurisdiction; (12) lack of personal jurisdiction; (13) improper venue; (14) speculative damages; (15)
25
     bad faith; (16) acts of third-parties; (17) retaliation; (18) discrimination; (19) harassment; (20)
26   violation of eviction and rent control ordinances; (21) bad faith and ulterior reason; (22) violation
     of privacy; and (23) defective, unenforceable and invalid termination notices.
27                                                      1
28                                                                                 Case No. 3:18-cv-01047-WHA
                                                                                            Joint Pre-Trial Order
      Case 3:18-cv-01047-WHA Document 125 Filed 03/13/19 Page 3 of 13




 1                         2(a)(ii)- STATEMENT OF ALL RELIEF SOUGHT

 2          Plaintiff seeks an order evicting Defendant and his roommate from the premises, special and
     general damages based on the inability to rent other units in the building as a result of Defendant's
 3
     alleged conduct, punitive damages, and equitable damages, including restitution and disgorgement.
 4
                                      2(a)(iii)- STIPULATED FACTS
 5          1.      The subject building is located 640 Octavia Street, San Francisco, CA 94102.
 6          2.      The subject building is owned by 640 Octavia, LLC.
 7          3.      Defendant Pieper signed a residential lease agreement on or about September 9,

 8 1993.
                       2(a)(iv)- FACTUAL ISSUES REMAINING TO BE TRIED
 9
                                            (organized by counts)
10
            1.      Count I (unlawful detainer):
11                  a. Whether Pieper was authorized to undertake a roommate;
12                  b. Whether Pieper and his roommate, Montoya, have provided to third-parties keys
13                      to the building;

14                  c. Whether Pieper and his roommate, Montoya, have threatened other tenants in the
                        building;
15
                    d. Whether Pieper's roommate, Montoya, engaged in illegal activities;
16
                    e. Whether Pieper and his roommate, Montoya, have breached other clauses of the
17
                        lease;
18                  f. Whether Plaintiff served proper 3-day notices to quit;
19                  g. Whether the alleged conduct ceased following the 3-day notices to quit;
20                  h. Whether Plaintiff violated any local housing laws or ordinances;

21                  i. Whether the Plaintiff’s attempt to evict the Defendant is made without ulterior
                        motives and in good faith.
22
            2.      Count II (breach of contract):
23
                    a. Whether Pieper was authorized to undertake a roommate;
24                  b. Whether Pieper and his roommate, Montoya, have provided to third-parties keys
25                      to the building;
26
27                                                   2
28                                                                              Case No. 3:18-cv-01047-WHA
                                                                                         Joint Pre-Trial Order
     Case 3:18-cv-01047-WHA Document 125 Filed 03/13/19 Page 4 of 13




 1             c. Whether Pieper and his roommate, Montoya, have threatened other tenants in the

 2                  building;
               d. Whether Pieper's roommate, Montoya, engaged in illegal activities;
 3
               e. Whether Pieper and his roommate, Montoya, have breached other clauses of the
 4
                    lease;
 5             f. Whether Plaintiff was unable to rent other units in the building based upon the
 6                  alleged conduct;
 7             g. Whether Plaintiff violated any local housing laws or ordinances;

 8             h. Whether Plaintiff is entitled to damages and the amount of those damages.
               i. Whether Plaintiff has mitigated his damages.
 9
               j. Whether damages should be cut because Plaintiff is taking the building off the
10
                    rental market.
11       3.    Count III (private nuisance)
12             a. Whether Pieper and his roommate, Montoya, have provided to third-parties keys
13                  to the building;

14             b. Whether Pieper and his roommate, Montoya, have threatened other tenants in the
                    building;
15
               c. Whether Pieper's roommate, Montoya, engaged in illegal activities and/or
16
                    otherwise created a nuisance;
17
               d. Whether Plaintiff was unable to rent other units in the building based upon the
18                  alleged conduct;
19             e. Whether Plaintiff violated any local housing laws or ordinances.
20             f. Whether Plaintiff is entitled to damages and the amount of those damages.

21             g. Whether Plaintiff has mitigated his damages.
               h.      Whether damages should be cut because Plaintiff is taking the building off
22
               the rental market.
23
         4.    Subject Matter Jurisdiction
24             a. Whether Plaintiff is a citizen of California;
25             b. Whether Kountze and Odlaw, Inc. are the only two members of Plaintiff;
26             c. Whether Kountze is a citizen of California;

27                                            3
28                                                                     Case No. 3:18-cv-01047-WHA
                                                                                Joint Pre-Trial Order
       Case 3:18-cv-01047-WHA Document 125 Filed 03/13/19 Page 5 of 13




 1                  d. Whether Odlaw, Inc. is a citizen of California.

 2                                    2(a)(v)- JOINT EXHIBIT LIST

 3                                        [Attached As Appendix I]
              (Italicized exhibits have been objected to and/or are subject to motions in limine)
 4
 5                                        2(a)(vi)- WITNESS LIST

 6                                       [Attached as Appendix II]
                                (other than individual plaintiff and defendant)
 7                          (italicized witnesses are subject to motions in limine)
 8
                          2(b)- JOINT SET OF PROPOSED INSTRUCTIONS
 9                               ON SUBSTANTIVE ISSUES OF LAW

10           After prior meet and confer discussions, on the afternoon of March 12, 2019, Plaintiff's
     counsel circulated ten jury instructions for its three counts and three proposed special verdict forms.
11   On the afternoon of March 13, 2019, Defendant's counsel sent revised drafts of Plaintiff's
12   instructions, along with providing additional proposed instructions relating to Defendant's
     affirmative defenses and an additional special verdict form. In conformance with the Court's
13   standing order, the parties are continuing to work to meet and confer with each other regarding the
     proposed instructions and verdict forms. The parties will make supplemental filings with respect to
14   those filings prior to the final pre-trial conference.
15
                          2(c)- SEPARATE MEMORANDUM OF LAW IN
16                   SUPPORT OF EACH PARTY'S DISPUTED INSTRUCTIONS

17                                                See above.
18                   2(d)- JOINT SPECIAL VERDICT FORM WITH QUESTIONS
19
                                                  See above.
20
                      2(e)- JOINT SET OF PROPOSED VOIR DIRE QUESTIONS
21
                                            [to be filed separately]
22
23                                      2(f) - MOTIONS IN LIMINE

24                                             [Filed Separately]

25                          2(g)- COPIES OF RULE 26(a)(3) DISCLOSURES
26                                                [Attached]
27                                                  4
28                                                                              Case No. 3:18-cv-01047-WHA
                                                                                         Joint Pre-Trial Order
       Case 3:18-cv-01047-WHA Document 125 Filed 03/13/19 Page 6 of 13




 1
                                   2(h) – OPTIONAL TRIAL BRIEFS
 2
            Plaintiff does not believe a trial brief is necessary. Defendant notified Plaintiff on March
 3 12, 2019 it intended to file one (to be filed separately but on the same date as this order), and thus
 4 Plaintiff is currently working on a corresponding brief which it will file in advance of the final pre-
     trial conference.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                 5
28                                                                             Case No. 3:18-cv-01047-WHA
                                                                                        Joint Pre-Trial Order
      Case 3:18-cv-01047-WHA Document 125 Filed 03/13/19 Page 7 of 13




 1 Respectfully submitted:
 2
     640 Octavia, LLC, Plaintiff             Karl-Heinz Pieper, Defendant
 3
 4
     By:    /s/ Gregory S. Walston           By:    /s/ David Garibaldi
 5          Counsel for Plaintiff                   Counsel for Defendant

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                     6
28                                                              Case No. 3:18-cv-01047-WHA
                                                                         Joint Pre-Trial Order
     Case 3:18-cv-01047-WHA Document 125 Filed 03/13/19 Page 8 of 13




 1
                                                   APPENDIX I
 2
 3   Number                Description and Bates                Offered Received      Limitations
 4     1      Pieper Lease & Amendments

 5     2      Notice to Quit (12/1/17)
       3      Notice to Quit (12/15/17)
 6
       4      Notice to Quit (1/29/18)
 7
       5      Notices to Quit (2/23/18)
 8
       6      Letter from Walston
 9     7      Letter from Kountze
10     8      Letter Reply From Pieper
11     9      Klein Response 1
12     10     Klein Response 2

13     11     Prior Roommate Approval Letters
       12     Email re: Approving Montoya as Roommate
14
       13     Roommate Agreement
15
       14     Pieper Texts to Kountze re: Paying Rent
16
       15     Texts Between Herzberg and Kountze
17     16     Pieper Text re: offer to Find Tenants
18     17     Police Report of 2016 Burglary
19     18     Police Report re: "illegal tenant"

20     19     Pieper Log of Guests

21     20     Texts re: front gate
       21     Police Report re: Front Gate
22
       22     Kountze email to Martinson re: Authority
23
       23     Hutto email re: Report to ICE
24     24     Pieper Amazon Wishlist Email
25     25     Texts between Hutto and Kountze
26     26     Pieper Background Check
27                                                 7
28                                                                       Case No. 3:18-cv-01047-WHA
                                                                                  Joint Pre-Trial Order
     Case 3:18-cv-01047-WHA Document 125 Filed 03/13/19 Page 9 of 13




 1    27    Montoya Craigslist Messages (set 1)

 2    28    Montoya Craigslist Messages (set 2)
      29    Montoya Craigslist Messages (set 3)
 3
      30    Montoya's Hornet Profile
 4
      31    Montoya's OKCupid Profile
 5
      32    Montoya's Grindr Profile
 6    33    Montoya's Scruff Profile
 7    34    Montoya's Adam4Adam Profile
 8    35    Sam Brown 2/20/17 Investigative Report
 9    36    Sam Brown 2/26/17 Investigative Report

10    37    Sam Brown 3/3/17 Investigative Report
      38    Sam Brown 3/11/17 Investigative Report
11
      39    Sam Brown 3/12/17 Investigative Report
12
      40    Sam Brown 4/9/17 Investigative Report
13
      41    Sam Brown Notes (6/1/17-3/24/18)
14    42    Sam Brown Mayra Mira Investigative Report
15    43    Sam Brown Mayra Mira Investigative Report
            (2)
16    44    Surveillance Footage (disc)
17    45    Surveillance Photographs 9/30/17
18    46    Video Surveillance 9/30/17
19    47    Surveillance Photographs 7/28/17

20    48    Video Surveillance 7/28/17
      49    Photo Individual Attempted Break In
21
      50    Video Individual Attempted Break In
22
      51    Photos Individuals Leaving Defendant Apt.
23
      52    Video Individuals Leaving Defendant Apt.
24    53    Photos Individuals Threatened Kountze
25    54    Video Individuals Threatened Kountze
26    55    Ron Martinelli Expert Report

27                                             8
28                                                         Case No. 3:18-cv-01047-WHA
                                                                    Joint Pre-Trial Order
     Case 3:18-cv-01047-WHA Document 125 Filed 03/13/19 Page 10 of 13




 1     56    Property Disclosure re: Roommates 1

 2     57    Property Disclosure re: Roommates 2
       58    Hutto App for Restraining Order
 3
       59    Pieper Answer re: Hutto Restraining Order
 4
       60    Hutto Request for Dismissal re: Restraining
 5           Order
       61    Curriculum Vitae of Frank Jay Faustini, Jr.
 6
       62    Expert Report of Frank Jay Faustini, Jr.
 7
       63    Kalle Heinze-Pieper Declarations
 8
       64    Jose Montoya Declarations
 9     65    Kountze Deposition Transcript/Exs
10     66    Bolden Deposition Transcript/Exs
11     67    Martinson Deposition Transcript/Exs

12     68    Brown Deposition Transcript/Exs
       69    Pieper Deposition Transcript/Exs
13
       70    Montoya Deposition Transcript/Exs
14
       71    Defendant Answer to Complaint
15
       72    Police Report re: Child Abuse Cybertip by
16           Kountze
       73    Montoya's Emails with Apartment Guests
17
       74    Montoyta's Text Messages with Apartment
18           Guests
       75    Public Records Montoya Immigration Detainer
19
       76    Kountze Postal Service Tampering Complaint
20
       77    Premium People Search
21     78    640 Octavia, LLC title deed
22     79    640 Octavia, LLC grant deed
23     80    640 Octavia, LLC Wyoming Registration

24     81    640 Octavia, LLC Operating Agreement

25     82    640 Octavia, LLC IRS Tax ID
       83    640 Octavia, LLC Articles of Organization
26
27                                              9
28                                                          Case No. 3:18-cv-01047-WHA
                                                                     Joint Pre-Trial Order
     Case 3:18-cv-01047-WHA Document 125 Filed 03/13/19 Page 11 of 13




 1     84    Kountze Driver's License

 2     85    Kountze Voter Registration
       86    Notice to Quit Based on Forthcoming Notice of
 3           Intent to Withdraw Unit from Rental Market
 4           Issued by Kountze to Pieper
       87    Notice to Quit Based on Forthcoming Notice of
 5           Intent to Withdraw Unit from Rental Market
             Issued by Kountze to Montoya
 6     88    Notice of Intent to Withdraw Residential Units
 7           from Rental Market under Rent Ordinance
             37.9A
 8     89    Hemmenway LLC Documents

 9     90    Hemmenway Corporate Documents
       91    Pieper Log of Guests (Updated to 1/3/2019)
10
       92    Video Footage from Pieper Security Camera
11           Depicting Edward Kountze
12     93    Pictures from Video Footage from Pieper
             Security Camera Depicting Edward Kountze
13     94    Correspondence between Pieper and Kountze
             re Hallway Lights
14     95    Pictures of dark Hallway at 640 Octavia
15     96    Video Footage of Martinson Removing
             Pieper’s Security Camera
16     97    Pictures of Security Cameras Maintained
             throughout 640 Octavia
17
18
19
20
21
22
23
24
25
26
27                                           10
28                                                            Case No. 3:18-cv-01047-WHA
                                                                       Joint Pre-Trial Order
     Case 3:18-cv-01047-WHA Document 125 Filed 03/13/19 Page 12 of 13




 1                                              APPENDICE II

 2
      Plaintiff Witness             Substance of Testimony               Non-Cumulative Testimony
 3      Ed Kountze         Testimony       relating   to    diversity   Threats against him personally
                           jurisdiction, purchase of building,
 4                         conduct by Defendant and Montoya,
 5                         inability to rent units
        Jean Bolden        Testimony regarding numerous instances       Distinct instances
 6                         of disruptive behavior
         Randi Hite        Testimony regarding numerous instances       Distinct instances
 7                         of disruptive behavior
 8      Sam Brown          Investigative work as to conduct
        Justin Hutto       Testimony regarding numerous instances       Distinct instances, threats
 9                         of disruptive behavior
        Marya Mira         Employee of Brown; testimony regarding       Distinct instances, threats
10                         numerous instances of disruptive
                           behavior
11   Neil Martinson (via   Testimony regarding numerous instances       Distinct instances,
12       deposition)       of disruptive behavior
       Daniel Ameral       Pieper personal threats to him
13        Katherine        640 Octavia LLC ownership
         Hemmeway
14    David Alexander      Former building manager, no authority
15                         for subtenancy
     Kalle Heinz-Pieper    Montoya's activities
16     Jose Montoya        His sexual activities and random men
                           entering building at all hours of day
17    Ron Martinelli       Expert testimony regarding Montoya
18   Frank Faustini, Jr.   Expert testimony regarding rental value
                           of units
19
     Defendant Witness              Substance of Testimony            Non-Cumulative Testimony
20   Kalle Heinz-Pieper    Activity within apartment, tenancy        Distinct          observations,
                                                                     interactions with Kountze
21     Jose Montoya        Activity within apartment, subtenancy     Distinct instances of visits,
22                                                                   behavior by guests
       Matthew Ball        Observations of Defendant, Montoya, Distinct observations
23                         and condition of premises
        Hannah Felts       Observations of Defendant, Montoya and Distinct observations
24                         condition of premises
25   Frank Faustini, Jr.   Testimony regarding rent controlled units
                           and value of building
26      Sam Brown          Investigative Work as to Conduct

27                                              11
28                                                                            Case No. 3:18-cv-01047-WHA
                                                                                       Joint Pre-Trial Order
     Case 3:18-cv-01047-WHA Document 125 Filed 03/13/19 Page 13 of 13




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                    12
28                                                          Case No. 3:18-cv-01047-WHA
                                                                     Joint Pre-Trial Order
